                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION



JESSICA BELLEMORE,

       Plaintiff,

v.                                                 CASE NO. 8:19-cv-2053-T-23JSS

SSS EDUCATION INC.,
d/b/a JERSEY COLLEGE,

      Defendant.
__________________________________/


                                       ORDER

       Jessica Bellemore sues (Doc. 1) Jersey College under Title III of the

Americans with Disabilities Act and Section 504 of the Rehabilitation Act.

Bellemore, a deaf nursing student, alleges that Jersey College refuses to provide

Bellemore with a sign language interpreter for clinical and laboratory courses.

Bellemore moves (Doc. 3) for a preliminary injunction requiring Jersey College to

provide Bellemore with an interpreter. Relying on the arbitration provision in the

enrollment agreement with Bellemore, Jersey College moves (Doc. 9) to compel

arbitration.

       Opposing compulsory arbitration, Bellemore argues (1) that the arbitration

provision is procedurally unconscionable because the parties have unequal

bargaining power and because the enrollment agreement, including the arbitration
provision, is a contract of adhesion, and (2) that the arbitration provision is

substantively unconscionable because the arbitration provision requires the losing

party to pay the prevailing party’s attorney’s fee — an allegedly “untenable risk”

for Bellemore. Bellemore argues that the arbitration provision’s procedural and

substantive deficiencies render the arbitration provision invalid and unenforceable.

                                     DISCUSSION

       The Federal Arbitration Act codifies a federal policy favoring

arbitration, Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 24 (1991), and “as a

matter of federal law, any doubts concerning the scope of arbitrable issues should be

resolved in favor of arbitration.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,

460 U.S. 1, 24–25 (1983). The federal policy favoring arbitration includes the

arbitration of “claims arising under federal statutes.” Caley v. Gulfstream Aerospace

Corp., 428 F.3d 1359, 1367–68 (11th Cir. 2005) (quoting Weeks v. Harden Mfg. Corp.,

291 F.3d 1307, 1313 (11th Cir. 2002)). For instance, Section 36.506 of the ADA

encourages parties to arbitrate disputes arising under the ADA.

       State contract law governs whether the parties agreed to arbitrate. See

Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 630–32 (2009); Caley, 428 F.3d

at 1368. And “generally recognized contract defenses, such as duress, fraud, and

unconscionability, can justify judicial refusal to enforce an arbitration agreement.”

Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 686–87 (1996).




                                           -2-
        Bellemore and Jersey College agree that New Jersey law applies to the

enrollment agreement, including the arbitration provision.1 To determine the

validity of an arbitration agreement, New Jersey law requires considering

“(1) whether the parties agreed to arbitrate; (2) whether the dispute is within the

scope of the agreement; and (3) whether Congress intended the dispute to be non-

arbitrable.” Pyo v. Wicked Fashions, Inc., 2010 WL 1380982, at *4 (D.N.J. Mar. 31,

2010) (citing Sarbak v. Citigroup Global Mkts, Inc., 354 F. Supp. 2d 531, 536–37

(D.N.J. 2004)).

        Bellemore concedes that the arbitration provision, which provides that

“any dispute or claim arising out of or relating to this Agreement or, absent such

agreement, my . . . attendance at Jersey College, . . . shall be submitted to and

resolved by binding arbitration,” covers Bellemore’s demand for an interpreter. But

Bellemore argues that the arbitration provision is unconscionable, and Bellemore

argues that the following clause deters her (and similarly situated people) from

vindicating federal rights:

                The prevailing party in any action or proceeding to enforce any
                provision of this Agreement will be awarded reasonable
                attorney’s fees and costs incurred in that action or proceeding or
                in efforts to negotiate the matter.

(Doc. 9, Ex. A)




        1
          Resembling the federal policy favoring arbitration, New Jersey law “recognize[s]
arbitration as a favored method for resolving disputes.” Garfinkel v. Morristown Obstretics & Gynecology
Assocs., 773 A.2d 665, 670 (N.J. 2001) (citing Barcon Assocs. v. Tri–County Asphalt Corp., 430 A.2d
214, 217 (N.J. 1981)).


                                                 -3-
                              UNCONSCIONABILITY

      To determine unconscionability, New Jersey law considers “(1) unfairness in

the formation of the contract” (often designated as “procedural unconscionability”),

and “(2) excessively disproportionate terms” (often designated as “substantive

unconscionability”). Sitogum Holdings, Inc. v. Ropes, 352 N.J. Super. 555, 564 (Ch.

Div. 2002). Delta Funding Corp. v. Harris summarizes the factors that determine

unconscionability:

             The first factor—procedural unconscionability—can
             include a variety of inadequacies, such as age, literacy,
             lack of sophistication, hidden or unduly complex contract
             terms, bargaining tactics, and the particular setting
             existing during the contract formation process. The
             second factor—substantive unconscionability—simply
             suggests the exchange of obligations so one-sided as to
             shock the court's conscience.

189 N.J. 28, 55 (N.J. 2006) (quoting Sitogum, 352 N.J. Super. at 564–65). If an

arbitration agreement is a contract of adhesion, New Jersey law applies a “sliding-

scale” to determine unconscionability. In other words, New Jersey unconscionabil-

ity analysis considers “the relative levels of both procedural and substantive

unconscionability.” Terra Fin., LLC v. Acrow Corp. of Am., 2017 WL 499673, at *3

(D.N.J. Feb. 7, 2017) (quoting Delta Funding Corp., 189 N.J. at 40).

      If an arbitration agreement is unconscionable, a “court may refuse to enforce

the contract, . . . enforce the remainder of the contract without the unconscionable

clause, or . . . so limit the application of any unconscionable clause as to avoid any

unconscionable result.” N.J. Stat. Ann. § 12A:2-302.




                                          -4-
I. Procedural Unconscionability

      Bellemore argues that the enrollment agreement (which includes the

arbitration provision) is an unconscionable contract of adhesion because Jersey

College offered the terms of Bellemore’s enrollment on a “take it or leave it” basis

that permitted no opportunity for negotiation. (Doc. 19 at 4) However, the inability

to negotiate the terms of an agreement is not — without more — procedurally

unconscionable. Muhammad v. Cnty. Bank of Rehoboth Beach, Delaware, 189 N.J. 1, 15

(2006) (“The determination that a contract is one of adhesion, however, ‘is the

beginning, not the end, of the inquiry’ into whether a contract, or any specific term

therein, should be deemed unenforceable.”) (quoting Rudbart v. N. Jersey Dist. Water

Supply Comm’n, 127 N.J. 344, 354 (N.J. 1992)).

      Instead, “a court evaluating whether a contract of adhesion is procedurally

unconscionable must look ‘not only to the take-it-or-leave-it nature or the

standardized form of the document but also to (1) the subject matter of the contract,

(2) the parties’ relative bargaining positions, (3) the degree of economic compulsion

motivating the ‘adhering’ party, and (4) the public interests affected by the

contract.’” Pyo v. Wicked Fashions, Inc., 2010 WL 1380982, at *5 (D.N.J. Mar. 31,

2010) (quoting Muhammad, 189 N.J. at 15)). Consideration of each factor confirms

the absence of procedural unconscionability sufficient to invalidate the arbitration

provision.

      First, the arbitration provision applies to a dispute “arising out of or relating to

[Bellemore’s enrollment a]greement or, absent such agreement, [her] attendance at


                                          -5-
Jersey College. . . .” (Doc. 9, Ex. A at 4) An enrollment agreement — a contract to

pay money in exchange for a nursing education — “evidenc[es] a transaction

involving commerce” under Section 2 of the Federal Arbitration Act. The parties

acknowledge that the FAA applies to the enrollment agreement, and the subject

matter of the arbitration provision shows no procedural unconscionability.

       Second, Bellemore claims that Jersey College enjoyed a superior bargaining

position because Jersey College had “the resources to hire attorneys to draft the

enrollment agreement,” because Bellemore lacked the ability to hire an attorney, and

because Bellemore, a non-attorney, never understood the agreement. (Doc. 19 at 5)

But settled New Jersey law obligates the signing party “to ensure that he

underst[ands] the agreement before signing.” Morales v. Sun Constructors, Inc., 541

F.3d 218, 221–22 (3d Cir. 2008) (upholding an arbitration agreement despite the

plaintiff's allegation that he spoke only Spanish and that he could not understand a

contract in English); accord Booker v. Robert Half Int’l, Inc., 315 F. Supp. 2d 94, 101

(D.D.C. 2004) (“Failure to read or understand an arbitration agreement . . . will not

constitute ‘special circumstances’ warranting relieving an employee from compliance

with the terms of an arbitration agreement that she signed.”). New Jersey law

presumes that Bellemore read the enrollment agreement — a large portion of which

is printed in conspicuous, all-capital letters in the arbitration provision — and

Bellemore identifies no misleading or incomprehensible term.

       Further, inequality of bargaining power — absent coercion, duress, or fraud —

cannot constitute procedural unconscionability. See Gilmer, 500 U.S. at 33



                                           -6-
(upholding an arbitration agreement because, despite “unequal bargaining

power, . . . there [wa]s no indication . . . that [the party] was coerced or defrauded

into agreeing to the arbitration clause in his registration application.”); Koveleskie v.

SBC Capital Markets, Inc., 167 F.3d 361, 367 (7th Cir. 1999) (upholding an agreement

to arbitrate a Title VII claim and observing that state law does not void a contract

based on unequal bargaining power or a contract of adhesion). Nothing suggests

that Jersey College obtained Bellemore’s consent through fraud or duress. The

parties’ relative bargaining power demonstrates no procedural unconscionability.

       Third, no “economic compulsion” precipitated Bellemore’s assent to the

enrollment agreement. Bellemore presents no evidence suggesting that Jersey

College subjected her to, or took unjust advantage of, economic duress caused by, or

attributable to, Jersey College. Any economic duress that Bellemore experienced

arose from the limitations imposed by her circumstance in life, including her inability

to pay and her other obligations — all balanced against her heartfelt career

aspirations. Cont’l Bank of Pennsylvania v. Barclay Riding Acad., Inc., 93 N.J. 153,

175 (N.J. 1983) (“Where there is adequacy of consideration, there is generally no

duress. . . . Rather, the person alleging financial difficulty must allege that it was

contributed to or caused by the one accused of coercion.”) (quoting 13 S. Williston,

Contracts, § 1617 at 708 (3d ed. 1970)). Bellemore was free to decline enrollment

without economic consequence and without obligations to, or retaliation from,

Jersey College. Thus, Bellemore entered the enrollment agreement and the

accompanying arbitration provision without economic compulsion.



                                           -7-
      Fourth, contrary to Bellemore’s insistence that arbitration of her claims harms

the public interest, both federal policy and state policy favor arbitration, and “the

plain language of the . . . ADA contemplates arbitration.” Bercovitch v. Baldwin Sch.,

Inc., 133 F.3d 141, 149 (1st Cir. 1998); Miller v. Public Storage Mgmt., Inc., 121 F.3d

215, 218 (5th Cir. 1997) (holding an ADA claim subject to arbitration and observing

that the explicit language of the ADA “persuasively demonstrates Congress did not

intend to exclude the ADA from the scope of the FAA”).

      Nothing in Bellemore’s enrollment agreement suggests procedural

unconscionability.

II. Substantive Unconscionability

      Bellemore argues that the “cost-shifting” clause, which entitles the prevailing

party in arbitration to a reasonable attorney’s fee, subjects Bellemore to an untenable

risk of expense and, consequently, effectively prevents Bellemore from pursuing her

rights under the ADA.

      Green Tree Fin. Corp. v. Randolph, 531 U.S. 79, 92 (2000), holds that a party

resisting arbitration “bears the burden of showing the likelihood of incurring

[prohibitive] costs.” However, demonstrating the possibility — as opposed to

demonstrating the likelihood — of a prohibitive financial burden remains “too

speculative” to invalidate an arbitration agreement. Id. at 91.

      Applying Green Tree to an arbitration agreement’s “loser pays” provision,

Musnick v. King Motor Co., 325 F.3d 1255 (11th Cir. 2003), holds that a party resisting

arbitration must demonstrate a “likelihood of prohibitive costs” by “offer[ing]


                                           -8-
evidence of the amount of fees he is likely to incur, as well as of his inability to pay

those fees.” Musnick, 325 F.3d at 1259–60. Neither “the mere existence” of a “loser

pays provision” nor an unsubstantiated assertion about an inability to pay satisfies

the claimant’s burden to demonstrate the likelihood of prohibitive cost. Musnick, 325

F.3d at 1259 (quoting Blair v. Scott Specialty Gases, 283 F.3d 595, 610 (3d Cir. 2002)).

“Absent a record establishing that the plaintiff ‘likely will incur prohibitive costs,’ an

agreement to arbitrate must be enforced.”2 Musnick, 325 F.3d at 1258 (quoting Bess v.

Check Express, 294 F.3d 1298, 1304 (11th Cir. 2002)).

        In Musnick, because the plaintiff failed to submit evidence demonstrating the

likelihood of prohibitive cost, the Eleventh Circuit enforced the arbitration

agreement despite a “loser pays” provision and declined to remand to the district

court for “further fact-finding.”3 Musnick, 325 F.3d at 1260. In explaining the refusal

to remand to the district court for further fact-finding, the Eleventh Circuit reasoned:

                Whether Musnick will, in fact, incur attorneys’ fees in this matter
                depends entirely on whether he prevails in arbitration. If he does,
                he will incur no fees at all under the agreement’s “loser pays”
                provision. In this event, obviously, he will not have been
                deprived of any statutory right or remedy by the mandatory
                arbitration.




        2
         The requirement of demonstrating a likelihood of prohibitive arbitral cost applies with
equal force to a discrimination claim. See Bess v. Check Express, 294 F.3d 1298, 1304 (11th Cir. 2002)
(holding that to successfully avoid arbitration a Title VII plaintiff must show a likelihood of bearing
prohibitive costs).
        3
          Also, Musnick, 325 F.3d at 1260, cites several other courts that have compelled arbitration
despite a similar cost-shifting provision. See, e.g., Goodman v. ESPE America, Inc., 84 Fair Empl. Prac.
Cas. 1629 (E.D. Pa. 2001); DeGroff v. MascoTech Forming Techs. Fort Wayne, Inc., 179 F. Supp. 2d 896,
910 (N.D. Ind. 2001); Dowling v. Anthony Crane Int’l, 2001 WL 378838 (D.V.I. Mar. 20, 2001); Rajjak
v. McFrank and Williams, 86 Fair Empl. Prac. Cas. 737, 4 (S.D.N.Y. 2001); Witz v. Apps, 2000 WL
1720434 (N.D. Ill. Nov. 14, 2000).


                                                 -9-
             Should he not prevail, he may incur liability for costs and fees. If
             he believes that liability is excessive or that it deprives him of his
             statutory remedy, he may seek judicial review . . . and challenge
             this award in federal court. Once the arbitrator has reached the
             issues of costs and fees, those items will no longer be speculative,
             and any issue presented thereby will be ripe for decision.

Musnick, 325 F.3d at 1262.

      Bellemore fails to demonstrate a likelihood of incurring prohibitive cost. In

Bellemore’s response to Jersey College’s motion to compel arbitration, Bellemore

states that she “is a single mother who depends on government assistance while she

pursues her studies,” that she “has taken out considerable student debt,” that she

“cannot afford the cost of sign language interpreters for arbitration,” and that she

“cannot [] afford the risk of having to pay all of Jersey College’s legal fees.”

(Doc. 19) But the supplementary “evidence” attached to Bellemore’s response

consists of (1) Bellemore’s attestation reiterating the unsubstantiated assertions in the

response, (2) the AAA’s rules on consumer arbitration, and (3) an excerpt from the

Guide to Judiciary Policy, published by the Administrative Office of the U.S. Courts,

which entitles Bellemore to free interpretive services in federal court. This

supplementary documentation fails to substantiate a likelihood of prohibitive cost.

      Green Tree obligates Bellemore to “offer evidence of the amount of fees [s]he is

likely to incur, as well as of [her] inability to pay those fees.” Musnick, 325 F.3d at

1260. However, Bellemore provides no reliable or objective evidence from which to

conclude that arbitration will subject Bellemore to prohibitive cost. Bellemore offers

no financial documentation substantiating her income, her net worth, or her inability

to pay; no estimate of the cost of arbitration or the cost of an interpreter; and no


                                            - 10 -
evidence about the unavailability of a fee waiver or other accommodation from the

AAA — Bellemore offers only conclusory assertions of her inability to pay.

       Without evidentiary support, “[Bellemore]’s speculation about prohibitive

costs is just that — speculation; this is not enough to invalidate an otherwise

enforceable arbitration provision.” Musnick, 325 F.3d at 1260. Accordingly, rather

than allowing discovery of, or relying on speculative assertions about, the financial

burden of arbitration, Musnick commends compelling the parties to arbitrate in

accord with the agreement and allowing Bellemore, as suggested in Musnick, to

attack in district court the arbitrator’s award of an excessive fee — if any. In any

event, “[a]rbitration is the correct initial forum for [Bellemore] to air [her] objection”

to the “loser pays” clause.4 Thompson, 300 F.3d at 92. Therefore, the “loser pays”

clause and the “possibility” of high arbitration costs fail to relieve Bellemore of her

contractual obligation to arbitrate.5




       4
          The same principle applies to Bellemore’s statutory remedy claims. Larry’s United Super,
Inc. v. Werries, 253 F.3d 1083, 1086 (8th Cir. 2001) (“Whether federal public policy prohibits an
individual from waiving certain statutory remedies is an issue that may be raised when challenging
an arbitrator’s award”); Thompson, 300 F.3d at 92 (“If an arbitrator does award attorney’s fees
against [a plaintiff] the district court would then be in a position to hear the[] argument that the
challenged provision on attorney’s fees is unenforceable because it deprives the [plaintiff] of a
statutory right.”).
       5
           This order studiedly remains silent on whether Bellemore’s action to enforce provisions
of the ADA and Rehabilitation Act — an action pleaded without reliance on, and independent of,
the enrollment agreement — constitutes an “action or proceeding to enforce any provision of [the
enrollment a]greement,” a requirement to trigger the “loser pays” clause. Also, this order presents no
occasion to ponder the knotty problem of an agreement that includes a provision, the application of
which depends on the absence of the agreement containing the provision — a bizarre contingency in
the first sentence of the arbitration provision.


                                                - 11 -
III. Preliminary Injunction

       Bellemore argues that compelling arbitration and denying the request for a

preliminary injunction would render arbitration a “hollow formality” and that, even

if an order compels arbitration, Bellemore is entitled to a preliminary injunction.

Bellemore also argues that “an arbitral award of money damages could not return the

parties to the status quo.” (Doc. 19 at 11).

       Bellemore is correct that a court can both issue a preliminary injunction and

compel arbitration. Merrill Lynch, Pierce, Fenner & Smith v. Salvano, 999 F.2d 211, 214

(7th Cir. 1993) (“[T]he weight of federal appellate authority recognizes some

equitable power on the part of the district court to issue preliminary injunctive relief

in disputes that are ultimately to be resolved by an arbitration panel.”). However,

the sound exercise of discretion commends compelling arbitration if a party freely

agrees to arbitrate, if both federal and state policy promote arbitration, and if an

arbitrator retains the authority to provide preliminary injunctive relief. See 2 Domke

on Com. Arb. § 35:4 (“Under both the Federal Arbitration Act and the Uniform

Arbitration Act or the Revised Uniform Arbitration Act, arbitrators have, consistent

with their wide authority to grant remedies, authority to grant provisional remedies

and interim relief in order to maintain the status quo.”). The arbitrator can decide to

issue a mandatory injunction6 if Bellemore satisfies the necessary criteria, and




       6
          Even though Bellemore requests a preliminary injunction to preserve the “status quo ante,”
the “status quo ante” for Bellemore leaves her without an interpreter for her clinical coursework.
Therefore, Bellemore’s motion is construed as a request for an injunction mandating that Jersey
College change the “status quo ante.”


                                                - 12 -
nothing about the arbitral forum suggests a deficiency in Bellemore’s ability to obtain

equitable relief or to vindicate her federal rights.

                                     CONCLUSION

       Accordingly, Jersey College’s motion (Doc. 9) to compel arbitration and to

stay the case is GRANTED, the action is STAYED, and the motions (Docs. 32, 34)

to supplement the record are DENIED AS MOOT. Bellemore’s motion (Doc. 3) for

a preliminary injunction is DENIED WITHOUT PREJUDICE to moving the

arbitrator for injunctive relief. No later than ten days after announcement of the

arbitral decision, the parties must move either (1) to affirm, vacate, or modify the

award or (2) to dismiss the action. The clerk is directed to ADMINISTRATIVELY

CLOSE the case.

       ORDERED in Tampa, Florida, on November 26, 2019.




                                           - 13 -
